DETAILED ACTION

Election/Restrictions

This application contains claims directed to the following patentably distinct species/subspecies:
Species I, representative Fig. 1-5b, a single-pole rotary switch with an integrated overcurrent protection element and with a reset button or other element to reset the overcurrent protection element.
Species II, representative Fig. 6a-6b, a single-pole rotary switch with an integrated overcurrent protection element and without a reset button or other element to reset the overcurrent protection element.
Species III, representative Fig. 8a-11, a multi-pole rotary switch with a single curved circular bus bar and without an insulating carrier ring.
Species IV, a multi-pole rotary switch with two curved bus bars coupled to an insulating carrier ring.

Furthermore, the following Subspecies are present: 

Subspecies I, wherein an overcurrent bimetallic element is rotationally coupled to a knob; and,
Subspecies II, wherein an overcurrent bimetallic element is not
The species/subspecies are independent or distinct because they recite patentably distinct and mutually exclusive features thereof as explained above and shown on relevant species figures. In addition, these species/subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/subspecies, or a single grouping of patentably indistinct species/subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims. There is a search and/or examination burden for the patentably distinct species/subspecies as set forth above because at least the following reason(s) apply: the species/subspecies or groupings of patentably indistinct species/subspecies require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). Further, the prior art applicable to reject one of the species/subspecies may not be applicable to reject another species/subspecies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/subspecies or a grouping of patentably indistinct species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should Applicant traverse on the ground that the species/subspecies, or groupings of patentably indistinct species/subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835